Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/2022 has been entered.
Status of the Claims
This is Non-Final Office action in reply to the RCE filed on 6/3/2022.  Claims 3-5, 16, and 17 have been cancelled.  Claims  1, 2, 6, 9, and 15 have been amended. Therefore, claims 1, 2, 6-15, and 18-20 are pending and addressed below.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim  1 recites, “determining whenthe advertiser participating in the online transaction has been stored in the data store of the publishing system in the listing.”  A space is missing between the words “when” and “the”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites, “wherein displaying comprises the display using a pop up or separate screen presented on the graphical user interface of the user device.”  It is unclear to which “the display” claim 6 is referring since a display is not claimed previously in the claim or in independent claim 1 on which claim 6 depends.  Therefore, claim 6 is indefinite.  For purpose of examination, this limitation will be interpreted as “wherein displaying comprises the displaying using a pop up or separate screen presented on the graphical user interface of the user device.”  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 6-15, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recite, “A method of tracking and displaying earned rewards for online transactions at a time coinciding with completion of an online transaction, the method comprising: storing, on a data store of a publisher system, data previously received prior to the online transaction from one or more computer devices of the advertiser corresponding to an initiative of the publisher comprising a listing of publisher initiatives including rewards and participating advertisers; sending, by a user device using an electronic network, an inquiry to the publisher system regarding the online transaction with the advertiser at the time of the online transaction; processing, by a publisher processor of the publisher system, the previously received data prior to the online transaction from one or more computer devices of the advertiser corresponding to an initiative of the publisher and stored on the data store comprising: determining whenthe advertiser participating in the online transaction has been stored in the data store of the publishing system in the listing; and determining when the online transaction is eligible for reward by parsing and extracting activity identifier data from transaction data corresponding to the online transaction and comparing the activity identifier data to stored data corresponding to the advertiser to determine a match for any parameters of an initiative of the publisher; receiving, by the user device, a response from the publisher system that the online transaction with the advertiser is authorized for reward; determining, on the user device, when the online transaction with the advertiser involving a reward authorized by a publisher is conducted by parsing and extracting activity identifier data from transaction data corresponding to the online transaction made with the advertiser at the time of the online transaction; generating, on the user device, a record of reward earned based on a conducted transaction with advertiser without awaiting payment processing actions between the advertiser and the publisher to occur; and displaying, on a graphical user interface of the user device at a time coinciding with the completion of the online transaction, confirmation of earned reward based on conducted transaction with the advertiser. Independent claim 15 recites, “A system automating tracking and displaying of earned rewards for online transactions at a time coinciding with completion of an online transaction, the system comprising: a publisher processor, with memory, configured to process data previously received from one or more computer devices of the advertiser corresponding to an initiative of the publisher prior to the online transaction and stored on a data store of a publisher system; a user device comprising memory and a processor configured to determine when a reward is authorized by a publisher for an online transaction with an advertiser using an electronic network, an extension for a web browser configured to transmit data and running on the user device by which the user device accesses websites using the electronic network; wherein the user device sends, at the time of the online transaction, an inquiry to the publisher system regarding the online transaction with the advertiser; wherein the publisher processor parses and extracts activity identifier data from transaction data corresponding to the online transaction made with the advertiser at the time of the online transaction by: determining when the advertiser participating in the online transaction has been stored in the data store of the publishing system in a listing of participating advertisers; and determining when the online transaction is eligible for reward by parsing and extracting activity identifier data from transaction data corresponding to the online transaction and comparing the activity identifier data to stored data corresponding to the advertiser to determine a match for any parameters of an initiative of the publisher; wherein the user device receives, at the time of the online transaction, a response from the publisher system that the online transaction with the advertiser is authorized for reward; and a graphical user interface of the user device configured to display, at a time coinciding with the completion of the online transaction, a confirmation of earned reward based on the conducted transaction with the advertiser from a record of reward earned generated on the user device based on a conducted transaction with the advertiser without awaiting payment processing actions between the advertiser and the publisher to occur.
Step 2A, Prong 1:  These limitations are drafted a method and a system, and the above claim limitations, except for the italicized portions, under their broadest reasonable interpretations, recites certain methods of organizing human activity.  The claimed invention, stores, sends, processes, determines, parses, extracts, receives, and displays data about transactions and rewards, which are advertising, marketing, and sales activities and business relations. The Examiner notes that although the claim limitations are summarized, the analysis regarding subject matter eligibility considers the entirety of the claim and all of the claim elements individually, as a whole, and in ordered combination.
Step 2A, Prong 2:  This judicial exception is not integrated into a practical application. In particular, the claims recites the additional elements of a data store of a publisher system, one or more computer devices, a user device using an electronic network, the publisher system, a publisher processor of the publisher system, a graphical user interface of the user device, a publisher processor, with memory, a user device comprising memory and a processor, and an extension for a web browser running on the user device by which the user device accesses websites using the electronic network.  These computing elements are recited at a high-level of generality (i.e., as a generic device performing a generic computer function) such that they amount to no more than mere instructions to apply the exception using a computer. The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not improve any meaningful limits on practicing the abstract idea.
Step 2B:  As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The specification does not provide any indication that a data store of a publisher system, one or more computer devices, a user device using an electronic network, the publisher system, a publisher processor of the publisher system, a graphical user interface of the user device, a publisher processor, with memory, a user device comprising memory and a processor, and an extension for a web browser running on the user device by which the user device accesses websites using the electronic network are anything other than a generic, off-the-shelf computer component, 
For these reasons, there are no inventive concept in the independent claims, and thus the independent claims are ineligible.
Dependent claims 2, 6-14, and 18-20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. §101 because the additional recited limitations fail to establish that the claims are not directed to the same abstract idea of Independent Claims 1 and 15 without significantly more.  
Claim 2 recites, “wherein determining, generating, and displaying by the user   device is performed by an extension for a web browser.” The determining, generating, and displaying are part of the abstract idea of claim 1.  The extension for a web browser is a generic computing component, which is well-known in the art per Shaffer (P. G. Pub. No. 2019/0068739) and Cook (P. G. Pub. No. 2015/0309910).
Claim 6 recites, “wherein displaying comprises the display using a pop up or separate screen presented on the graphical user interface of the user device. This is further limiting the displaying step of independent claim 1 and is part of the abstract idea of claim 1.  A pop-up or separate screen is well-known in the art per Fig. 20 of Kwon (P. G. Pub. No. 2011/0300902), [0081] of Chandrasekaram (P. G. Pub. No. 2012/0095820), and [0052] of Bolla (P. G. Pub. No. 2017/0124548).
Claim 7 recites, “wherein determining when the online transaction with the advertiser involving reward is conducted comprises: determining, using tracking parameters, when the online transaction has obtained transaction confirmation data from a transaction confirmation page of the advertiser and details of confirmed transaction meet requirements for authorized reward.”  These limitations are also part of the abstract idea of independent claim 1 and are directed to certain methods of organizing human activity.
Claim 8 recites, “wherein the activity identifier data comprises one or more of tracking parameters, transaction type data, user account data, link data, purchase amounts, receipt data, registered user profile data, advertiser identification data, device data or stored uniquely identifying data.”  This is just further limiting the activity identifier data of claim 1 and is part of the abstract idea of claim 1.
Claim 9 recites, “wherein determining a reward is authorized by a publisher further comprises: comparing activity identifier data comprising registered user profile data sent from the user device to a registered user profile stored at the publisher system to determine a match and confirm the registered user profile data.”  These limitations are also part of the abstract idea of independent claim 1 and are directed to certain methods of organizing human activity.
Claim 10 recites, “further comprising: sending the generated record of reward earned to the publisher system; and storing the record of reward earned received in a data store of the publisher system.”  This is just sending data and is part of the abstract idea of independent claim 1 and are directed to certain methods of organizing human activity.
Claim 11 recites, “further comprising: receiving, at the publisher, a record of the online transaction involving reward from the advertiser and the record of reward earned from publisher; paying, using a processor of the publisher, a reward payment made by at least one transfer to a user account according to stored processing data corresponding to a stored user profile; and generating and storing updates to the user account, the stored processing data, and the stored user profile corresponding to the reward payment.”  These limitations are just receiving data, paying a reward payment, and generating and storing data which are directed to certain methods of organizing human activity of sales activity.
Claim 12 recites, “wherein the paying of the reward payment occurs prior to at least one of the group consisting of locking a commission of the advertiser, expiration of a refund period, payment of a commission by the advertiser to the publisher system, payment of a commission by the advertiser to an affiliate network, and combinations thereof.”  This is just setting the timeline of paying the reward payment of claim 11 and is also part of the abstract idea of certain methods of organizing human activity or sales activities.
Claim 13 recites, “further comprising: receiving, at the publisher, a record of the online transaction involving reward from the advertiser; comparing record received from user device and record received from advertiser; and generating inquiry if discrepancies between received records are found.”  These limitations are directed to certain methods of organizing human activities such as advertising, marketing, and sales activities.
Claim 14 recites, “further comprising: sending, from the publisher system to the user device, an updated record of rewards earned from the publisher.”  These limitations are directed to certain methods of organizing human activities such as advertising, marketing, and sales activities.
Claim 18 recites, “ wherein the activity identifier data comprises one or more of tracking parameters, transaction type data, user account data, link data, purchase amounts, receipt data, registered user profile data, advertiser identification data, device data or stored uniquely identifying data, and wherein activity identifier data, transaction confirmation data from a transaction confirmation page of the advertiser, and details of confirmed transaction are used to determine when the online transaction meets requirements for authorized reward.”  These limitations are directed to certain methods of organizing human activities such as advertising, marketing, and sales activities.
Claim 19 recites, “further comprising: a record of the online transaction involving reward from the advertiser and the record of reward earned from publisher generated by the user device and sent to the publisher system; a reward payment made by at least one financial transfer enabled by a financial entity to a user account using a processor of the publisher according to stored processing data corresponding to a stored user profile, then stored as an update to the user account, using the stored processing data, and the stored user profile corresponding to the reward payment; and wherein the publisher system sends an updated record of rewards earned from the publisher to the user device. These limitations are directed to certain methods of organizing human activities such as advertising, marketing, and sales activities.
Claim 20 recites, “wherein the reward payment precedes at least one of the group consisting of locking a commission of the advertiser, expiration of a refund period, payment of a commission by the advertiser to the publisher system, payment of a commission by the advertiser to an affiliate network, and combinations thereof.”  This is just setting the timeline of the reward payment of claim 19 and is also part of the abstract idea of certain methods of organizing human activity or sales activities.
As such, when claims 1, 2, 6-15, and 18-20 are considered individually, as a whole, or in combinations, the claims are not patent eligible.
Response to Argument
With regards to the 101 rejection, on page 11, the applicant states, “Yes, the claim embodies the abstract idea of generating a reward based on an online transaction (as all claimed inventions do at some level), but it cannot be said that it is "directed to" this idea. The improvement claimed is to the technological field of payment and reward processing (not the operation of the user device as alleged by the Office) and the requirements of the claims specify an unconventional process that improves the functioning of the technological process via an unconventional combination of steps. To maintain the view that the claim is "directed to" the abstract idea of generating rewards for an online transaction is to "swallow all of patent law" because no matter what limitation Applicant could add to the claims, it would always embody a process that generates rewards based on an online transaction, which the Office would then assert falls within the abstract idea. Surely the Office is not taking the position that every invention that embodies generating rewards based on an online transaction is not patent-eligible subject matter. Where is the line? Applicant submits the line exists where a claim includes significantly more than an abstract idea with additional elements that define an unconventional process that improves a technical field by decreasing latency and is novel and nonobvious relative to prior conventional solutions. The claims submitted herewith satisfy these requirements.” The Examiner respectfully disagrees.  The claims do not improve the technology.  All of the computing components included in the claims are generic computing components. The claims do not improve the technology.  The claims just merely change when a reward is being given to a user.  This is not an improvement to the technology, but may be in improvement to the business methods. The “decreasing latency” that the applicant is discussing is not a technological improvement.  It is a business method improvement and part of the abstract idea.  Therefore, the examiner is not persuaded.
On pages 11-12, the applicant argues that the claims are not directed to a mental process.  These arguments are moot since the 101 rejection has been updated to reflect the many amendments, which now make the claims directed to certain methods of organizing human activity.  
On page 12-13, the applicant states, “The technology and technical field of the present invention are automated payment and reward processing systems (not merely operation of the user device as asserted by the Office). Diminishing delay/latency in the technology or technical field of automated reward (rebate) processing is a clear demonstration of the integration of an exception into a practical application because with reduced delay/latency, the confirmation of earned reward (rebates) is completed faster, more efficiently, and with reduced computing resources as the system does not rely on other parties (advertiser or publisher) and their computing resources to confirm that a reward has been earned. Thus, confirmation of earned reward can be displayed at a time coinciding with the completion of the online transaction without awaiting reward confirmation from the advertiser or publisher.”  The Examiner respectfully disagrees.  The publisher still has to confirm that the rebate should have been given, it just does it after the user device decides to give the rebate to the user.  There is no reduced computing resources.  The same computing resources are being used.  Actually, it could be argued that more computing resources are being used because now the user device is also parsing and extracting activity identifier data instead of just the publisher system doing it.  The confirmation of earned reward displayed at the completion of the online transaction is a business method step of when a reward should be shown and is not an improvement to the technology.  Therefore, the examiner is not persuaded.
On pages 13-14, the applicant states, “The approach of the present invention further improves the technology and technical field of automated payment and reward processing systems by giving the user more information and awareness regarding whether an online transaction qualifies for a reward. In the conventional approach, the user is not aware of the communication between the advertiser and publisher regarding the reward nor does the user have access to the information that is being shared between the advertiser and publisher. In the claims of the present invention, the user device has access to the same information that the advertiser and publisher do regarding whether an online transaction qualifies for a reward. By granting the user device (and thus the user) access to this information the user is in a better position to verify and/or advocate for the payment of the earned reward.”  The examiner respectfully disagrees.  The claims do not recite any limitations where the user device and/or the user has access to the information that is being shared between the advertiser and the publisher.  The user device just sends an inquiry to the publisher system regarding the online transaction and receives a response from the publisher system that the online transaction with the advertiser is authorized for reward.  This is not an improvement to the technology.  Therefore, the examiner is not persuaded.
On pages 14-15, the applicant states, “Turning to the claimed invention, the claimed invention eliminates the typical need for communication between the advertiser and publisher and provides the user with the same information that is shared between the advertiser and publisher regarding whether an online truncation has earned a reward in the technical field of automated payment and reward processing. The claimed invention implements a process of determining authorization of reward and then generating a notification of approval of rewards by the user device rather than the publisher and the advertiser. In the conventional process of reward authorization that relies on communication between the publisher and advertiser regarding the details of the online transaction, it can take months to receive notification of approval of rewards. When the process is unconventionally handled by the user device as detailed in claim 1, the notification of approval of rewards is done almost instantaneously.”  The examiner respectfully disagrees. The advertiser and the publisher still communicate with each other since the claims are “storing, on a data sore of a publisher system, data previously received prior to the online transaction from one or more computer devices of the advertiser”.  As explained above, the user is provided with the same information that is shared between the advertiser and the publisher.  Nothing in the claims requires that interpretation.  Therefore, the examiner is not persuaded.
On page 15, the applicant states, “The Examiner indicates, "However, as explained in #30 above, the decrease of delays and the increased processing speed are delays and processing speeds that are outside of what is claimed. The user device is still functioning at normal "processing speed'." Applicant agrees that the user device is functioning at normal speed. It is the fact that the process is now able to be done by the user device in conjunction with communication with the publisher system that is unconventional and dramatically faster than the conventional process (seconds/minutes vs. weeks/months). As articulated in Bascom, we may look for claim elements that define a non-conventional arrangement, even if the individual claim elements are well-understood, routine, and conventional. Therefore, as logic would dictate, the unconventional combination of steps results in a vastly more efficient and speedier automated process resulting in a significant improvement to the technical field of automated rewards determination because it reduces the current technical process of automated rewards determination from a weeks/months-long process to a seconds/minutes-long process. Furthermore, the approach of the present invention deviates from the conventional approach by giving the user more information and awareness regarding whether an online transaction qualifies for a reward. In the conventional approach, the user is not aware of the communication between the advertiser and publisher regarding the reward nor does the user have access to the information that is being shared between the advertiser and publisher. In the claims of the present invention, the user device has access to the same information that the advertiser and publisher do regarding whether an online transaction qualifies for a reward. By granting the user device (and thus the user) access to this information the user is in a better position to verify and/or advocate for the payment of the earned reward.” The examiner respectfully disagrees.  There is nothing in the claims that would suggest that the claims reduce the current technical process of automated rewards determination from a weeks/months long process to a seconds/minutes-long process. As explained in Step 2B above, the devices are just generic device that communicate with each other in a conventional way.  The arrangement of the devices are not unconventional.  The user device and the publisher system still communicate with each other.  The advertiser and the publisher still communicate with each other. These communications are conventional.  The only step that may be unconventional is part of the abstract idea and is when the reward is given displayed to the user.  That is part of the abstract idea and the business methods and not an improvement to the technology. Therefore, the examiner is not persuaded.
Potential Allowable Subject Matter
Claims 1, 2, 6-15, and 18-20 are potentially allowable once the above rejections have been overcome.
Claims 1, 2, 6-15, and 18-20 are potentially allowable for the same reasons given in the Non-Final Office action dated 11/15/2021.  
Further search found 
Beck (U.S. Patent No. 10,096,043), which discusses generate a trigger record for a transaction handler to identify an authorization request that satisfies the conditions specified in the trigger record for an offer associated with an account identifier, but the transaction handler is not located on the user device or is not the user device.
Lee Young Ho (Kr 2017011592) discusses the reward generation condition that may be set in the application unit 100 of the user device 10, and the application unit 100 compares the reward generation condition with a reward generation condition set in advance when generating the event information, the reward information for the reward and the identification information corresponding to the user device 10(or the user) are transmitted to the advertisement service server 200, The reward information corresponding to the reward information may be cumulatively accumulated in correspondence with the user, and the reward information may be provided so as to receive the discount benefit using the reward when purchasing the product the product for the advertisement object through the above-described configuration.
However, none of these references teach “determining, on the user device, when the online transaction with the advertiser involving a reward authorized by a publisher is conducted by parsing and extracting activity identifier data from transaction data corresponding to the online transaction made with the advertiser at the time of the online transaction; and generating, on the user device, a record of reward earned based on a conducted transaction with advertiser without awaiting payment processing actions between the advertiser and the publisher to occur.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855. The examiner can normally be reached Tues-Thurs 6:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE P BRADY/Primary Examiner, Art Unit 3621